COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
RON MORGAN, Individually and
d/b/a RON       )
MORGAN INTERIORS, SALON RED,
and        )
LOS
ARBOLES TO THE TRADE,                       )               
No.  08-05-00277-CV
                                                                              )
Appellant,                          )                    Appeal from the
                                                                              )
v.                                                                           )                
210th District Court
                                                                              )
JOHN MICHAEL VERLANDER and                  )            of El Paso County,
Texas
SHARON VERLANDER,                                    )
                                                                              )                   (TC# 98-3783)
Appellees.                          )
                                                                              )
 
O
P I N I O N
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal, which was filed on August 31, 2005.  In the motion, Appellant represents to this
Court that the trial court below vacated the turnover order that is the subject
of this appeal, an action which disposed of all issues forming the basis of
this appeal.  On August 29, 2005, Appellees filed a motion to dismiss this appeal for want of
jurisdiction and mootness.  Appellant has complied with the requirements
of Tex.R.App.P. 42.1(a)(1).  We have considered this cause on this motion
and conclude that the motion should be granted. 
See Tex.R.App.P. 42.1 (a)(1).  We therefore dismiss the appeal.
 
September
22, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
McClure, J., Not Participating